PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHANMUGAM, PRASANNA
Application No. 16/855,290
Filed: 22 Apr 2020
For: ELECTRICAL CONNECTOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed July 15, 2021, which is being treated under 37 CFR 1.55(f) for acceptance of certified copy of the foreign application submitted under 35 USC 119(a)-(d).  This is also a decision on the petition to expedite under 37 CFR 1.182.

A grantable petition under 37 CFR 1.55(f) requires, inter alia, a showing of good and sufficient cause for the delay in submission of the copies of the certified foreign applications.

Receipt is hereby acknowledged of the request for electronic retrieval of the certified copy of the foreign application and the showing of good and sufficient cause for the delay in the filing thereof; the delay being attributed to COVID-19 business disruptions in India and the United States. The request for retrieval has been recorded. Applicant is advised to consult Private PAIR (accessed through www.uspto.gov) to assure that the retrieval has been successful.

The request to retrieve the foreign priority document in the above application is acknowledged. However, the Office reminds applicants that they remain ultimately responsible for the submission of the certified copy of the foreign application(s) within the period set forth in 37 CFR 1.55(a).

Accordingly, the petitions are hereby GRANTED.

This application is being directed to the Office of Data Management for further processing.

Inquiry concerning this matter may be directed to the undersigned at 571-272-3205.


/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions